Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 8 December 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                        
                            
                                Monsieur
                                Boston le 8 xbre 1782
                            
                            Je prends la liberté d’adresser a Votre Excellence le paquet ci joint pour M. le Chev. de la Luzerne; Je
                                vous prie d’avoir la bonté de le lui faire parvenir par un exprès sûr. Il contient les Duplicata de mes depêches au
                                Ministre que j’envoie par la frégate qui repassera M. le Cte de Rochambeau.
                            La nouvelle de l’Arrivée d’une flotte et des troupes à la Martinique dont vous avez bien voulu me faire
                                part dans la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 3 du Ct est confirmée par un Batiment venant
                                de cette même isle et relâché a Portsmouth.
                            Les troupes francoises ont été embarquées ces jours derniers. Si elles sont nécessaires a vos opérations
                                pour l’été prochain, je suis certain que ma Cour verroit avec le plus grand plaisir qu’on pût les employer alors a
                                porter quelque coup à l’Ennemi commun, et je ne doute pas que l’Officier qui commandera en Chef les forces de Mer n’y
                                coopere de tout son pouvoir. Je m’estimerois heureux d’être chargé de cette besogne qui me mettrois en mesure de
                                pouvoir vous témoigner toute mon estime et ma sincere reconnoissance de vos bontés. J’ai l’honneur d’être avec des
                                sentimens les plus respectueux De Votre Excellence Le très humble et très obeissant serviteur
                            
                                Le Mis de Vaudreuil
                            
                            
                                Je compte mettre à la voile avant le 20 de ce mois.
                            
                        
                        Translation
                            Boston 8 Decr 1782I take the liberty to address to your Excellency the Packet herewith for the Chevr de la luzerne which I
                                pray you to have the goodness to forward to him by express it contains the duplicates of my dispatches to the
                                Ministry, which I send by the frigate that carrys Mr de Rochambeau.
                            The News of the arrival of a fleet with Troops at Martinico which you was so obliging as to mention in
                                your last letter of the 3d is confirmed by a Vessell arrived from that Island at Portsmouth.
                            The french Troops have embarked this last day or two—Should they be necessary to your operations next
                                summer I am certain that my Court will be happy in employing them then, to strike a blow against the common Enemy and
                                the Officer who may command in Chief the Naval forces, will I dare say gladly co-operate I shall esteem myself happy
                                in being charged with that commission especially as I will feel it in my power to acknowledge your kindness and to
                                testify with what sincere esteem I have the honor to be &c. P.S. I expect to sail before the 20th of this Month.

                        
                    